^1-15
                               ELECTRONIC RECORD




COA #14-14-00348-CR                                   OFFENSE: Poss of a Controlled Substance


STYLE: Wade Timothv Bessard v The State of Texas     COUNTY: Harris

                                                                         th
COA DISPOSITION: Affirmed                             TRIAL COURT: 1841" District Court


DATE: March 17. 2015   Publish: Yes                    TC CASE #: 1221855




                              IN THE COURT OF CRIMINAL APPEALS




STYLE: Wade Timothv Bessard v The State of Texas

CCA #

    ftPPjZLL AAJ7""" ^                Petition     CCA Disposition:     HH^IS
FOR DISCRETIONARY REVIEW IN CCA IS:                DATE:

                                                   JUDGE:


DATE:       OblWlL                                 SIGNED:.                     PC:

                                                                                DNP:
JUDGE:           2^L                               PUBLISH:




                                                                                       MOTION FOR


                                                           FOR REHEARING IN CCA IS:


                                                        JUDGE:


                                                                               ELECTRONIC RECORD